Case 2:18-cv-00504-JRG-RSP Document 149 Filed 01/02/20 Page 1 of 9 PageID #: 5926
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF TEXAS
                                         MARSHALL DIVISION

  UNILOC 2017 LLC,

                   Plaintiff,                      Civil Action No. 2:18-cv-00504-JRG

          v.                                       FILED UNDER SEAL PURSUANT TO
                                                   PROTECTIVE ORDER
  GOOGLE LLC,
                                                   JURY TRIAL DEMANDED
                   Defendant.



    DEFENDANT GOOGLE LLC’S REPLY IN SUPPORT OF ITS RENEWED MOTION
      TO TRANSFER VENUE TO THE NORTHERN DISTRICT OF CALIFORNIA
                         UNDER 28 U.S.C. § 1404




  US 167248940v1
Case 2:18-cv-00504-JRG-RSP Document 149 Filed 01/02/20 Page 2 of 9 PageID #: 5927
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


  I.      THE PRIVATE INTEREST FACTORS FAVOR TRANSFER

          Convenience of Non-Party Witnesses and Availability of Compulsory Process. Uniloc

  2017 (“Uniloc”) does not dispute that the Northern District is more convenient for, and has

  absolute subpoena power over, the non-party witnesses identified by Google. (Dkt. 142 (“Resp.”)

  at 12-13.) Instead, Uniloc argues that the information these witnesses possess is available from

  Uniloc. (Id. at 4-5.) But this contradicts Uniloc’s own representations throughout venue discovery,

  including that it “cannot tender a witness with knowledge concerning relationships between

  ‘          Entities’ to the extent such relationships do not involve Uniloc 2017.” (Ex. AAA at 2.) 1

  While Uniloc claims that information about the                 platform can be obtained from Uniloc,

  (Resp. at 4), Mr. Etchegoyen refused to answer questions on the same Rule 30(b)(6) topic. (Ex. E

  at 118:19-119:14; Ex. AAC; Dkt. 106 at 2-3.) Since Google cannot get the necessary information

  it seeks from Uniloc, these third parties are relevant considerations to Google’s Motion. 2

          While Uniloc submitted declarations from non-party witnesses Messrs.                         and

  Palmer, it did not address the willingness of the other non-party witnesses that Google identified.

  Almost all of the other relevant current or former            employees who also are or were Uniloc

  and/or CF Uniloc officers, such as Messrs. Levy, Furstein, Palmer, Shtein, and Briger, Jr., and

  Mses. Moreland, Sorkin, and Johnson, reside in the Northern District and may be compelled by

  the Northern District, not the Eastern District, to testify to the extent they are not willing witnesses.

  (Dkt. 94 (“Mot.”) at 7.) Uniloc does not dispute this. These current and former              employees


  1




  2
   Chad Meisinger, Michael Ford, and Scott Maynard are not Uniloc employees and are therefore
  non-parties in this case. (Dkt. 94 (“Mot.” at 5.) Tellingly, Uniloc still omits whether Mr. Ford is in
  Roseville, California within the subpoena power of the Northern District despite the purported
  ease in obtaining this information. (See Resp. at 4; Ex. E at 117:2-13.)

                                                     1
  US 167248940v1
Case 2:18-cv-00504-JRG-RSP Document 149 Filed 01/02/20 Page 3 of 9 PageID #: 5928
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


  have relevant information likely not available from Uniloc, such as                           internal

  communications about the          and          internal assessments of Uniloc and its patents. (Mot.

  at 7-8; see also, e.g., Ex. AA at §§ III.A, B; Ex. AAD at Topic Nos. 3-4, 9-10, 13-14, 16-18.)

           Uniloc also does not dispute that many prior artists are in the Northern District and none

  are in the Eastern District. (Resp. at 9-12; id., Richins Decl., ¶¶ 8, 24.) Contrary to Uniloc’s

  generalization, (Resp. at 9), Google routinely calls prior artists to testify at trial. See, e.g.,

  SimpleAir, Inc. v. Google Inc., No. 2:14-cv-11, Dkt. 308 at 2 (E.D. Tex. Sept. 30, 2015);

  ContentGuard Holdings, Inc. v. Google Inc., No. 14-cv-61 (E.D. Tex.). Prior artists residing

  outside both districts (Resp. at 9-10) are irrelevant. In re Toyota Motor Corp., 747 F.3d 1338, 1340

  (Fed. Cir. 2014).

           For its part, Uniloc does not identify a single relevant non-party witness in this District

  who is tied to any claims or defenses to be presented at trial. Uniloc incorrectly conflates the issue

  of improper venue under Section 1400(b) with transfer under Section 1404(a) and makes no effort

  to show that the non-parties                                               that Uniloc identified are

  relevant to issues to be tried in this case. (Resp., Background, §§ D, F.) Therefore, as a matter of

  law, the non-parties                                            cannot be considered in determining

  which forum is more convenient. See, e.g., AGIS Software Dev. LLC v. Huawei Device USA Inc.,

  No. 2:17-cv-513-JRG, 2018 WL 2329752, at *3 (E.D. Tex. May 23, 2018).

           Convenience of Party Witnesses. Uniloc does not dispute that the location of employee

  witnesses Google identified favor the Northern District. 3


  3
      The majority of the relevant Google witnesses reside in the Northern District, including

                                      , all of whom have information concerning the development
  and/or functionality of the two-step verification functionality. (Dkt. 94, at 2; Dkt. 94-4.) Uniloc
  took the deposition of
                                        .

                                                    2
  US 167248940v1
Case 2:18-cv-00504-JRG-RSP Document 149 Filed 01/02/20 Page 4 of 9 PageID #: 5929
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




                                        Uniloc further calls Google’s Amended Initial Disclosures a

  “bald and self-serving assertion” without any explanation. (Resp. at 12.) The Northern District is

  also closer to the residence of the top two Uniloc executives, Messrs. Etchegoyen (who is also the

  named inventor of the asserted patent) and Turner. (Mot. at 2-3.) Uniloc provides no support for

  its assertion that Mr. Etchegoyen’s “preference” for this District holds any weight in the transfer

  analysis, particularly because Mr. Etchegoyen lives and works closer to the Northern District.

  Additionally, if the            employees who are also Uniloc 2017 officers are deemed party

  witnesses, then the Northern District is more convenient for at least Messrs. Briger, Jr., Furstein,

  Palmer, and Levy, and Mses. Moreland and Sorkin, all of whom reside in the Northern District.

  (Supra, Section I.)

          Uniloc admits that its only tie to this District is its office in Tyler. Uniloc does not dispute

  that its employees do not live in this District and further fails to identify which Texas employees

  “live near this District,” 4 where they live, or how often they “at times, work out of Uniloc’s Tyler

  4
   Even Uniloc’s CEO and 30(b)(6) witness did not know which employees were Uniloc or Uniloc
  Licensing USA employees. (Mot. at 4 n.9.)

                                                     3
  US 167248940v1
Case 2:18-cv-00504-JRG-RSP Document 149 Filed 01/02/20 Page 5 of 9 PageID #: 5930
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


  office.” (Resp. at 2). Considering the convenience of all non-parties and parties, the Northern

  District is the more convenient forum and transferring this case there does not “merely shift

  conveniences of the parties.” (Id. at 13.)

          Access to Sources of Proof. Uniloc does not deny that many sources of proof are in

  California or the Northern District. Uniloc’s main argument boils down to its physical documents

  in Tyler, which it has not produced. (Resp. at 8-9.) Further, these physical documents apparently

  are also stored on Uniloc’s Irvine server. 5 Uniloc claims without any support that USPTO

  correspondence are part of these physical documents. (Resp. at 2.) Nonetheless, such

  correspondence has minimal, if any, relevance given that the very same documents are publicly

  available based on this Court’s prior finding and correspondence on non-asserted patents has no

  relevance in this case. (Ex. G at 10.) Uniloc’s claim that it can directly provide information about

              is baseless (supra, Section I), and evidence from the prior artists will likely come from

  California or the Northern District and not from Texas or the Eastern District. (Id.)

          No Practical Problems With Transfer. This case is in its early stages. Google diligently

  filed its initial motion to transfer on June 28 (Dkt. 56) and its renewed motion to transfer on

  October 18 (Dkt. 94) after the Court granted venue discovery (Dkt. 61). While the Court has set

  the Markman hearing date for early January, motions to transfer are “to be decided based on the

  situation which existed when suit was instituted.” In re EMC Corp., 501 F. App’x 973, 976 (Fed.

  Cir. 2013) (citation and quotation marks omitted).)

  II.     UNILOC FAILS TO REBUT THAT PUBLIC FACTORS FAVOR TRANSFER

          The Northern District Has A Stronger Localized Interest. Uniloc is incorrect that the


  5




                                                    4
  US 167248940v1
Case 2:18-cv-00504-JRG-RSP Document 149 Filed 01/02/20 Page 6 of 9 PageID #: 5931
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


  Eastern District “has at least as much interest in the outcome of this case as the CAND.” (Resp. at

  14.) Uniloc does not dispute that Google is headquartered in the Northern District (Mot. at 2);

  Google has been in that district for over two decades. Most of the employees who developed the

  accused product work and reside in the Northern District. (Mot. at 2.) Many of the non-parties,

  including           employees, the inventor of the asserted patent, non-party Uniloc employees, or

  prior artists, reside in or near the Northern District. (Mot. at 4-8.) Uniloc also does not dispute that

  it was not registered as a business in Texas at the time of filing. (Mot. at 3; EMC, 501 F. App’x at

  976.) In contrast, the only relevant connection to this District is Uniloc’s Tyler office. (Supra,

  Section I.) Google has no offices in this District and Uniloc has identified no relevant witnesses

  who reside in the Eastern District. (Id.) Uniloc’s argument that “Google’s infringing activity that

  gives rise to this suit occurs in this District” is illogical since it applies equally to other districts,

  including the Northern District. (TS Tech, 551 F.3d at 1321; see also Mot. at 14-15.)

          Court Congestion Favors Transfer. Uniloc’s claim that “[c]ourt congestion weights

  against transfer” is unfounded. (Resp. at 13.) The case statistics the Court relied on in its order

  include cases filed since January 1, 2008; the recent case statistics from the same source for cases

  filed since January 1, 2016 favor the Northern District. The Northern District’s median time to

  trial is 14.5 months compared to the Eastern District’s 18.5 months. (Ex. AAF.) Accordingly, this

  factor weighs slightly in favor of transfer.




   Dated: December 30, 2019                               Respectfully submitted,

                                                          /s/ Michael E. Jones

                                                          Michael E. Jones
                                                          State Bar No. 10929400


                                                      5
  US 167248940v1
Case 2:18-cv-00504-JRG-RSP Document 149 Filed 01/02/20 Page 7 of 9 PageID #: 5932
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                             mikejones@potterminton.com
                                             POTTER MINTON, P.C.
                                             110 N. College Ave., Suite 500
                                             Tyler, Texas 75702
                                             Tel: (903) 597-8311
                                             Fax: (903) 593-0846

                                             Michael A. Berta
                                             Michael.berta@arnoldporter.com
                                             ARNOLD & PORTER
                                             KAYE SCHOLER LLP
                                             Three Embarcadero Center
                                             10th Floor
                                             San Francisco, CA 94111-4024
                                             Tel: 415-471-3277

                                             Nicholas H. Lee
                                             Nicholas.lee@arnoldporter.com
                                             ARNOLD & PORTER
                                             KAYE SCHOLER LLP
                                             777 South Figueroa Street
                                             44th Floor
                                             Los Angeles, CA 90017-5844
                                             Tel: 213-243-4156

                                             David A. Caine
                                             David.Caine@arnoldporter.com
                                             ARNOLD & PORTER
                                             KAYE SCHOLER LLP
                                             3000 El Camino Real
                                             Five Palo Alto Square, Suite 500
                                             Palo Alto, CA 94306-3807
                                             Tel: 650-319-4710

                                             Nicholas M. Nyemah
                                             nicholas.nyemah@arnoldporter.com
                                             ARNOLD & PORTER
                                             KAYE SCHOLER LLP
                                             601 Massachusetts Ave, NW
                                             Washington, DC 20001-3743
                                             Tel: 202-942-6681

                                             Mark J. Samartino
                                             mark.samartino@arnoldporter.com
                                             ARNOLD & PORTER
                                             KAYE SCHOLER LLP


                                         6
  US 167248940v1
Case 2:18-cv-00504-JRG-RSP Document 149 Filed 01/02/20 Page 8 of 9 PageID #: 5933
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                             70 W Madison, Suite 4200
                                             Chicago, IL 60602
                                             Tel: 312-583-2300

                                             Attorneys for Google LLC




                                         7
  US 167248940v1
Case 2:18-cv-00504-JRG-RSP Document 149 Filed 01/02/20 Page 9 of 9 PageID #: 5934
                    FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                   CERTIFICATE OF SERVICE

          The undersigned hereby certifies that all counsel of record who have consented to

  electronic service are being served with a copy of this document via electronic mail on

  December 30, 2019. I also hereby certify that all counsel of record who have consented to

  electronic service are being served with a notice of filing of this document, under seal, pursuant

  to L.R. CV-5(a)(7) on December 30, 2019.

                                                               /s/ Michael E. Jones
                                                                  Michael E. Jones



                   CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

          I hereby certify that the foregoing document and all supporting declarations and exhibits

  thereto are being filed under seal pursuant to the terms of the Protective Order (Dkt. 51).

                                                               /s/ Michael E. Jones
                                                                  Michael E. Jones




                                                   8
  US 167248940v1
